OPINION — AG — ** MUNICIPALITIES — POLITICAL ACTIVITY — EMPLOYEES ** CITY CHARTER PROVISIONS WHICH PROHIBIT MUNICIPAL OFFICERS AND EMPLOYEES FROM ENGAGING IN PLAINLY IDENTIFIABLE ACTS OF PARTISAN POLITICAL CAMPAIGNING ARE VALID AND CONSTITUTIONAL. HOWEVER, SUCH PROVISIONS ARE SUPERSEDED BY 11 O.S. 22-101.1 [11-22-101.1] (OFF DUTY HOURS) (PARTISAN POLITICAL ACTIVITY, CAMPAIGNING, CITIES AND TOWNS, OFFICER AND EMPLOYEES, CITY CHARTER PROVISIONS) CITE: ARTICLE II, SECTION 4, ARTICLE II, SECTION 22, OPINION NO. 81-013, 74 O.S. 818 [74-818], 11 O.S. 548.1 [11-548.1], 11 O.S. 22-101.1 [11-22-101.1] (JAMES B. FRANKS)